Citation Nr: 0912553	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 2007 rating determination by the above Regional 
Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking SMC on account of the need for the aid 
and attendance of another person.

SMC is payable to a veteran who by reason of service 
connected disability has suffered the anatomical loss or loss 
of use of both feet or one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2008).

The following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself or herself; or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
such aid; inability of the veteran to feed himself or herself 
through the loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from the hazards or dangers incident to his or her daily 
environment.  38 C.F.R. § 3.352(a) (2008).

Service connection is currently in effect for post traumatic 
stress disorder rated as 100 percent disabling; right total 
knee replacement, rated as 30 percent disabling, internal 
derangement of the right knee rated as 10 percent disabling 
and tonsillectomy rated as nocompensably disabling.  

In a June 2007 Statement of Attending Physician, a private 
doctor indicated the Veteran had physical limitations from a 
non service-connected lumbar spine disability that required 
him to use a cane, but did not restrict his ability to 
perform tasks associated with self care.  He was able to 
dress and undress himself as well as wash and keep himself 
ordinarily clean and presentable unassisted.  The Veteran was 
also able to leave home, attend to the needs of nature, and 
physically/mentally protect himself from the everyday hazards 
of life without the assistance of another.  

In an October 2007 Statement of Attending Physician, the 
Veteran was noted to have coronary artery disease, dementia, 
and arthritis.  Noted symptomatology included chronic 
diarrhea, depression, anxiety, and PTSD.  The Veteran was 
weak in both lower extremities from arthritis in the knees 
and his gait was antalgic necessitating the use of a cane or 
walker.  However, he was still able to dress, bathe, attend 
to the needs of nature, and physically/mentally protect 
himself from the everyday hazards of life without assistance.  
It was noted that his dementia was progressing.

In a November 2008 Statement of Attending Physician, the 
Veteran was reported to have physical limitations that 
required him to use a wheelchair and restricted his ability 
to perform tasks associated with self care.  However, these 
findings were reported in the context of several non service-
connected disabilities.  Although he was noted to have severe 
PTSD, other significant disabilities included anxiety 
disorder, hypothyroidism, hypertension, osteoarthritis, and 
depression.  Noted symptomatology included cyring, anorexia, 
falls, and bone pain.  The Veteran was unable to dress, 
bathe, attend to the needs of nature or protecting himself 
from the hazards of his daily environment without assistance.  

In a December 2008 Statement of Attending Physician, the 
Veteran was noted to have coronary artery disease, 
osteoarthritis, lymphoma, hypothyroidism, and bilateral knee 
replacements.  His symptoms of weakness, chronic pain 
syndrome, fatigue, and unsteady gait, had caused a gradual 
decline in function, which impeded his ability to complete 
complex activities of daily living.  His gait was unsteady 
and he used quad canes due to weakness and pain with 
movement.  He also had decreased grip and fine movements.  
The Veteran was unable to dress, bathe, attend to the needs 
of nature or protecting himself from the hazards of his daily 
environment without assistance.  

In this case, it is unclear whether the Veteran's service-
connected disabilities alone account for the need for aid and 
attendance.  Rather, the evidence of record seems to indicate 
that any need for aid and attendance is based on both 
service-connected and non-service-connected disabilities.  As 
such, VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to 
his SMC claim, such as providing him 
with updated notice of what evidence 
has been received and not received by 
VA, as well as who has the duty to 
request evidence, and what development 
must be undertaken by VA in accordance 
with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 
3.159. 

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to recent 
treatment or evaluation of his service-
connected disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the RO/AMC to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the RO/AMC is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.  Schedule the Veteran for a VA aid and 
attendance examination with an 
appropriate examiner.  The claims folder 
must be made available to the examiner(s) 
for review of the case, and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  Complete diagnoses should be 
provided.

The examination report should include a 
specific medical opinion as to whether 
the Veteran has 1) anatomical loss or 
loss of use of both feet; or 2) 
anatomical loss or loss of use one hand 
and one foot; or 3) is blind in both 
eyes, with 5/200 visual acuity or less, 
or 4) is permanently bedridden, or 5) has 
such significant disabilities as to be in 
need of regular aid and attendance.

Specifically, the examiner should 
describe the extent to which functional 
impairment, solely as a result of 
service-connected PTSD, total right knee 
replacement, right knee derangement, or 
tonsillectomy, render the Veteran unable 
to perform daily self-care functions on a 
regular basis.  The examiner should 
comment on whether these disabilities 
prevent the Veteran from protecting 
himself from the hazards incident to his 
environment, keeping himself clean and 
presentable, feeding himself due to loss 
of coordination of the upper extremities 
or extreme weakness, attending to the 
wants of nature, or render him bedridden, 
or otherwise require the regular aid and 
attendance by another person. 

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

